Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the cost of manufacturing and producing merchandise such as or similar to the particular merchandise involved in the above reappraisement cases, at a time preceding the date of exportation which would ordinarily permit the manufacture or production of merchandise such as or similar to the particular *511merchandise under consideration in the usual course of business is the unit invoiced prices, plus packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that such or similar merchandise was not freely offered for sale for home consumption nor for export to the United States nor was such merchandise freely offered for sale packed ready for delivery in the principal market of the United States at the time of exportation of the involved merchandise.
IT IS FURTHER AGREED that these cases may be submitted for decision upon the foregoing stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the unit invoiced prices, plus packing as invoiced.
Judgment will be rendered accordingly.